Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 1 of 21

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

JOHN PAUL MORAN, )
CAROLINE COLARUSSO, ) COMPLAINT AND EMERGENCY
HELEN BRADY, ) MOTION FOR PRELIMINARY
INGRID CENTURION, ) INJUNCTION
CRAIG VALDEZ, )
Plaintiffs )
)
Vv. )
) ~ FZ
COMMONWEALTH of ) - 35
MASSACHUSETTS, ) Sn oOo =
CHARLES D. BAKER JR. ) 40 3 38
in his official capacity as ) 63 4 aA
Governor of the Commonwealth, _) OO -» a 0
WILLIAM F. GALVIN ) 20 = x
in his official capacity as ) Be = OG
Secretary of the Commonwealth, _) eA Qo om
Defendants )
INTRODUCTION

John Paul Moran, Caroline Colarusso, and Helen Brady, candidates for US Congress in
Massachusetts in the November 3, 2020 election, and Ingrid Centurion and Craig Valdez,
candidates for Massachusetts State Representative in the November 3, 2020 election, file this
Complaint and Emergency Motion for Preliminary Injunction against Defendants the
Commonwealth of Massachusetts, Charles D. Baker Jr. in his official capacity as Governor of
the Commonwealth , and William F. Galvin, in his capacity of Secretary of the Commonwealth
of Massachusetts. The overarching considerations for a complaint and emergency preliminary
injunction are the compelling exigencies raised in this complaint which are of statewide and
national concern; Plaintiffs raise matters that go to the core of the electoral process and involve

the constitutionality and reliability of how the citizens of this Commonwealth may cast their
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 2 of 21

votes, not only for the offices sought by Plaintiffs, but also, for the office of President and Vice

President of the United States of America as well as federal, statewide, regional and local offices.

This civil action brings to light election fraud, violations of the United States Constitution and

the Massachusetts Constitution, and violations of federal election laws and Massachusetts

election laws, in addition to the Equal Protection Clause of the U.S. Constitution, violations that

occurred during the 2020 General Election throughout the Commonwealth of Massachusetts. In

support thereof Plaintiffs would show unto the Court the following matters and facts:

Massachusetts No-Excuse Vote By Mail Is Unconstitutional

1. Plaintiffs allege that the Act of July 6, 2020, Bill H.4820, an Act Relative To Voting

Options In Response to COVID-19 signed into law by Defendant Charles D. Baker
(“Governor Baker”), which added and amended various absentee and mail-in voting
provisions in the Massachusetts Election Code, is unconstitutional and void ab initio
because it contravenes the requirements of the United States Constitution and the
Massachusetts Constitution and thereby equally infringes on the powers granted to the
Massachusetts state legislature under Article I § 4, and Article II § 1 of the US
Constitution. Plaintiffs argue that the Elections and Electors Clauses of the United States
Constitution do not permit Massachusetts to violate its own state constitution’s restrictions on
its lawmaking power when enacting legislation for the conduct of federal elections. In
addition, this Court has subject matter jurisdiction under 28 U.S.C. § 1343 because this
involves a federal election for Congress and for President of the United States.

. Several Massachusetts Representatives in the State House appear to support Plaintiff's
argument as they had themselves previously petitioned for a legislative amendment to the
Massachusetts Constitution to provide for no-excuse absentee voting in 2019 via House

Docket No. 3811 (see Exhibit A), which was not adopted; these Representatives clearly
2
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 3 of 21

recognized that they are required to use a lawful legislative process to change the state
Constitution in order to create an amendment to allow for no-excuse absentee voting.
. Plaintiffs assert that Article CV of the Massachusetts Constitution provides a mechanism
by which a qualified elector may cast his or her vote by absentee ballot in an election,
only if the qualified voter satisfies the conditions precedent to meet the requirements of
one of three limited exclusive circumstances under which absentee voting is authorized
under the Massachusetts Constitution, only by qualified voters of the commonwealth
who, at the time of such an election, are (1) absent from the city or town of which they
are inhabitants, or (2) are unable by reason of physical disability to cast their votes in
person at the polling places, or (3) who hold religious beliefs in conflict with the act of
voting on the day on which such an election is to be held; there is no provision for
expanding these exclusive circumstances, and this can only be done with a constitutional
amendment.

Article CV

Article XLV of the articles of amendment to the constitution, as amended by

Article LXXVI of said articles of amendment, is hereby annulled and the

following is adopted in place thereof:

The general court shall have power to provide by law for voting, in the choice of
any officer to be elected or upon any question submitted at an election, by
qualified voters of the commonwealth who, at the time of such an election,
are absent from the city or town of which they are inhabitants or are unable

by reason of physical disability to cast their votes in person at the polling
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 4 of 21

places or who hold religious beliefs in conflict with the act of voting on the

day on which such an election is to be held. [emphasis added]

4. Plaintiffs allege that mail-in voting in the form implemented through Bill H.4820 is an
attempt by the legislature to circumvent the Constitution to fundamentally overhaul the
Massachusetts voting system and permit universal, no-excuse, mail-in voting absent any
constitutional authority. This Act is the most expansive and fundamental change to the
Massachusetts election code, implemented illegally, to date. Plaintiffs allege that
Defendants, in conjunction with the Massachusetts Senate and House of Representatives,
used the COVID-19 health crisis to unconstitutionally change voting laws in the
Commonwealth, claiming that the Bill H.4820 was enacted to “provide for increased
voting options in response to COVID-19, therefore it is hereby declared to be an
emergency law, necessary for the immediate preservation of the public health and
convenience”; however Plaintiffs strongly argue that this Act is entirely unconstitutional
and that other options existed to effectively address the public health crisis and protect
the safety of voters while upholding the Massachusetts Constitution and law, such as
alternatively providing for expanded additional polling locations on election day which
would allow for safe social distancing to adequately preserve public health, and
maintaining lawful absentee voting options which include a provision for physical
disability, including COVID-19: for elections held through December 31, 2020,
Massachusetts state law clarifies that any person taking precautions relating to COVID-

19 qualifies for an absentee ballot by reason of physical disability’.

 

1 https://www.sec.state.ma.us/ele/eleabsentee/absidx.htm
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 5 of 21

5. Plaintiffs argue that in order to amend its state constitution, mandatory procedural
requirements must be strictly followed according to Article XLVIII of the Massachusetts
Constitution; as with every other amendment to the Massachusetts Constitution, such an
amendment faces additional hurdles and requirements imposed by the Massachusetts
Constitution before it becomes law and its changes have any valid, legally binding effect.
According to Plaintiffs, the Massachusetts legislature did not follow the necessary
procedures for amending the Constitution before enacting Bill H.4820 which created a
new category of “no excuse” mail-in voting; therefore, the mail-in ballot scheme under
Bill H.4820 is unconstitutional on its face and the Plaintiffs argue that it must be struck
down, and all mail-in ballots that do not meet the requirements of one of the three limited
exclusive circumstances noted above should be considered invalid and removed from the
vote counts for the Massachusetts 2020 federal and state elections.

Massachusetts Early Voting Is Unconstitutional

6. Plaintiffs allege that the Act of July 6, 2020, Bill H.4820, an Act Relative To Voting
Options In Response to COVID-19, which added and amended early voting provisions in
the Massachusetts Election Code, is unconstitutional and void ab initio because it
contravenes the requirements of the US Constitution and Massachusetts Constitution.

7. Plaintiffs argue that Article IX of the Massachusetts Constitution provides that the
inhabitants of this Commonwealth “have an equal right to elect officers, and to be
elected, for public employments” [emphasis added], and that the early voting provisions
in the form implemented through Bill H.4820, which allowed early voting to begin on
October 17, 2020, a full seventeen (17) days before the general election on November 3",

2020, constitutes a violation of Article IX as this early voting provision in Bill H.4820
10.

Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 6 of 21

unequally benefits incumbents and harms challengers competing for elected office in
Massachusetts, whose recent primary occurred just 46 days before early voting on
September 1°.

Plaintiffs argue that this Act also violates the Equal Protection Clause in the 14%
Amendment of the US Constitution, which implies that no State has the right to deny
anyone within its jurisdiction equal protection of the law; by allowing for 17 days of
early voting before the election on November 3", incumbent candidates were given a
clearly unequal advantage over their challengers as a result of the Commonwealth of
Massachusetts enacting Bill H.4820. This Act represents, in effect, an unfair and unequal
incumbent protection scheme; voters tend to vote for the candidates who have name
recognition, a commodity that incumbents generally come into the race with and
challengers hope to acquire in limited time, who are unequally and disproportionally
disadvantaged by a significantly shorter campaign as a result of the early voting
provisions in Bill H.4820, and therefore suffer a disadvantage as challengers to being
elected compared to incumbents.

Plaintiffs additionally argue that Article CV of the Massachusetts Constitution clearly
envisions a singular voting day and not a number of days or weeks of voting for an
election, with specific wording in Article CV regarding elections including “the act of
voting on the day on which such an election is to be held.” — note the term “voting day” is
unambiguously singular and not plural, therefore the Plaintiffs argue that the extended
early voting period in H.4280 is unconstitutional in this respect.

Plaintiffs allege that early voting in the form implemented through Bill H.4820 is an

attempt by the legislature to fundamentally overhaul the Massachusetts voting system and
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 7 of 21

permit early voting absent any constitutional authority; additionally, the Elections and
Electors Clauses of the United States Constitution do not permit Massachusetts to violate its
own state constitution’s restrictions on its lawmaking power when enacting legislation for the
conduct of federal elections.

11. Plaintiffs allege that Defendants used the COVID-19 health crisis to unconstitutionally
change voting laws in the Commonwealth, and that other constitutional options existed to
effectively address the public health crisis per Plaintiffs’ argument in Paragraph 4 above.
Plaintiffs argue that their equal right to be elected for public employments is a guaranteed
right in the US Constitution and in the Massachusetts Constitution per Article IX and that
an amendment to the Massachusetts Constitution limiting this right is not permitted per
Article XLVI, Part II Section 2, which states that no proposition inconsistent with the
following right of the individual, as at present declared in the declaration of rights, shall
be the subject of an initiative or referendum petition, including freedom of elections.
According to Plaintiffs, the Massachusetts legislature acted in clear violation of the
Constitution by enacting Bill H..4820 which instituted early voting absent any
constitutional authority; therefore, the early voting scheme under Bill H.4820 is
unconstitutional and the Plaintiffs argue that it must be struck down, and all early voting
ballots should be considered invalid and removed from the vote counts for the
Massachusetts 2020 federal and state elections.

Electronic Voter Data and Tabulator Ballot Images Deleted in Violation of US Law

12. Plaintiffs allege that all election voting data stored in the electronic voting machines used
in the Commonwealth is subject to deletion as of 30 days after an election, when the
machines are made available for reset and preparation for use in the succeeding election,

according to Massachusetts General Law — Part I, Title VII, Chapter 54, Section 135A.
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 8 of 21

Plaintiffs argue that this is a violation of federal law and of particular concern when
federal and state election results are currently being challenged here in Massachusetts and
contested in states across the country, like Georgia, Michigan, Pennsylvania, and more.
Further, election tabulator vendors were instructed by Defendant Galvin and the
Commonwealth of Massachusetts Election Division to disable the functionality which
allows the electronic tabulators to capture and store ballot images, and ordering that the
electronic voting tabulators used in Massachusetts must delete such ballot images used to
tabulate the vote in the recent November 3, 2020 federal and state elections in which the
Plaintiffs were candidates. This is confirmed in a published article in the AP News
Service on September28, 2020, where a spokesperson for Secretary of the
Commonwealth of Massachusetts William Galvin, Debra O'Malley said: "Massachusetts
election equipment does not capture and preserve ballot images when it tabulates votes”,
13. The above acts violate 52 USC 20701 and 20702, which specifically requires that
retention and preservation of all records and papers by officers of elections, and which
prohibits the theft, destruction, concealment, mutilation, or alteration of such records or
papers. Ballot images from voting machines, and electronic voter data from voting
machines, are records that require retention and preservation. There is no transparent
audit of the voting data and ballot images used for tabulating the vote count for any of the
candidates on the ballot, and as of the date of this complaint, all electronic voter data
captured in the electronic voting machines in the Commonwealth is subject to reset and

deletion; the declared vote counts for the 2020 federal and state elections are therefore

 

2 https://apnews.com/article/fact-checking-afs:Content:9472752830
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 9 of 21

unreliable and only a manual recount of the legally valid ballots will determine the

accurate and legal vote counts for the November 2020 election.

Dominion Voting Systems Fraud and Manipulation

14. Plaintiffs allege that, at the direction and approval of Defendant Galvin and the

15.

Commonwealth of Massachusetts Election Division, electronic voting tabulation
machines and software manufactured by Dominion Voting Systems were used by 255 out
of the 351 towns and cities throughout the Commonwealth of Massachusetts to tabulate
the vote count in the recent November 3, 2020 federal and state elections in which the
Plaintiffs were candidates.

Plaintiffs argue that Dominion Voting Systems machines and software have been shown
to be unreliable and feature many vulnerabilities that would allow a person or persons to
manipulate election results, by allowing machine operators or others to change the
intended vote of the voter or modify vote counts via a “weighted race feature” in the
machines which can assign fractions to each vote cast, in violation of state and federal
election law; Texas, for example, rejected the use of these machines for these reasons.
Democrat Senators Elizabeth Warren and Amy Klobuchar signed a letter on December 6,
2019 warning of similar concerns, stating that electronic voting systems across the
country are “prone to security problems” and that in 2018 alone “voters in South Carolina
[were] reporting machines that switched their votes after they’d inputted them, scanners
[were] rejecting paper ballots in Missouri...”, and researchers recently uncovered
previously undisclosed vulnerabilities in "nearly three dozen backend election systems in
10 states” (see Exhibit B). Reference a Complaint for Declaratory, Emergency and

Permanent Injunctive Relief filed against Michigan state officials in US District Court,
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 10 of 21

Eastern District of Michigan, filed on November 25, 2020, which extensively asserts an
especially egregious range of conduct in Wayne County and the City of Detroit with
respect to alleged election fraud perpetrated by the use of Dominion Voting Systems,
Case 2:20-cv-13134-LVP-RSW ECF No. 1.7

16. Also see Affidavit of Russell James Ramsland, Jr. (see Exhibit C), a management team
member of Allied Security Operations Group, LLC. (ASOG) which provides a range of
security services with a particular emphasis on cyber security, OSINT and PEN testing of
networks, in which he confirms a large number of hacking and tampering vulnerabilities
of Dominion voting systems, and he states “My colleagues and I at ASOG have studied
the information that is publicly available concerning the November 3, 2020, election
results. Based on the significant anomalies and red flags that we have observed, we
believe there is a significant probability that election results have been manipulated
within the Dominion/Premier system in Michigan.”. Further evidence of security
vulnerabilities of Dominion voting machines and software are evidenced in the sworn
statement by Navid Keshavarz-Nia (see Exhibit D), a chief cyber security engineer and a
subject-matter expert in cyber security employed by a large defense contractor who has a
Ph.D. degree in Management of Engineering and Technology from Cal Southern
University and has advanced training from the Defense Intelligence Agency (DIA),
Central Intelligence Agency (CIA), National Security Agency (NSA), DHS office of
Intelligence & Analysis (I&A) and Massachusetts Institute of Technology (MIT). The

very same vulnerabilities described in the three referenced attachments are present in the

 

3 https://defendingtherepublic.org/wp-content/uploads/2020/ 11/Michigan-Complaint.pdf

10
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 11 of 21

Dominion Voting Systems and software used throughout Massachusetts; the declared
vote counts for the 2020 federal and state elections are therefore unreliable and only a
manual recount of the legally valid ballots will determine the accurate and legal vote

counts for the November 2020 election.

Mail-In Ballot Signatures Are Not Properly and Consistently Verified

17.

18.

Plaintiffs allege that Massachusetts city and town clerks did not properly and consistently
match and verify signatures as required by law for either early mail-in voting ballots or
absentee ballots. In the Election Advisory #20-02 Regarding Advanced Processing of
Early Voting Ballots dated August 18, 2020, sent to city and town clerks by Defendant
Galvin, election workers were instructed to treat and process early voting mail-in ballots
or absentee ballots in the exact same manner, and were required to reject ballots that are
missing a signature on the inner envelope (AV7 or EV7), or “otherwise deficient” —
however this term “otherwise deficient” is vague and not defined in this document, and
there is no clear indication or requirement for city and town clerks to match voter
signatures on the inner envelope to the voter application as required by law.

Defendant Galvin, in certifying the November 3,4 2020 election, must ensure that all
early mail-in voting was conducted with the proper legal standards according to the
Massachusetts law which requires the verification that signatures match both the inner
envelope and the mail-in ballot application — See Massachusetts Gen. Laws Chapter 54
Section 94. Plaintiffs allege that voter signature verification did not consistently occur
based on correspondence with town and city election clerks, and that this could allow
non-registered and non-citizens to vote illegally. Practices that promote the casting of

illegal or unreliable ballots or fail to contain basic minimum guarantees against such

1]
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 12 of 21

conduct, can violate the Fourteenth Amendment by leading to the dilution of validly cast
ballots. See Reynolds, 377 U.S. at 555 (“[T]he right of suffrage can be denied by a
debasement or dilution of the weight of a citizen’s vote just as effectively as by wholly
prohibiting the free exercise of the franchise.”).

19. While Plaintiffs argue that all “no-excuse” early mail-in voting ballots are in fact
unconstitutional and invalid, if the Court disagrees on this point, Plaintiffs argue that all
such early mail-in voting ballots and absentee ballots whose signatures were not properly
matched and verified according to Massachusetts state law are unlawful and invalid.

Additional Election Irregularities

18. Notwithstanding the serious concerns described above, Plaintiffs argue that the
Massachusetts November election, including the Defendants’ unconstitutional vote-by-
mail and early voting schemes, which Defendant Galvin has called a “great success” in
the media, was not a success but a massive failure in several respects and which exposes
irregularities, voter fraud and election fraud that occurred in the November 3, 2020
Massachusetts election which the Court is asked to address, including but not limited to:

a. Biased and inconsistent positions and rulings of Defendants regarding signature
requirements: Following the Massachusetts Supreme Judicial Court's allowance
of the electronic collection of signatures on nomination papers in Goldstein v.
Secretary of the Commonwealth, 484 Mass. 516, 531-532 (2020), Plaintiff Helen
Brady, with the aid of a software application provided by a third-party vendor,
had gathered all of her voter signatures electronically, collecting the required
number of signatures which were legitimate. Nonetheless, acting upon the

objection of Leon Arthur Braithwaite, II, the vice-chair of the Massachusetts

12
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 13 of 21

Democratic State Committee, the State Ballot Law Commission (SBLC) struck all
of the certified signatures that Brady had legally secured from voters in an effort
to appear on the ballot, claiming that the process Brady utilized failed to comply
with formal electronic signature requirements outlined by the court in the
Goldstein decision (Goldstein process), as well as with an "advisory" issued by
the Secretary of the Commonwealth in response to the Goldstein decision. In case
485 Mass. 345 (2020), Helen Brady v. State Ballot Law Commission (SBLC) &
Others, Brady appealed the ruling and on July 13, 2020, the Supreme Judicial
Court vacated the SBLC decision and ordered the Secretary to place Brady's name
on the ballot for the State primary election. Although this level of scrutiny was
applied to one candidate attempting to gain access to the ballot, the same legal
standards were not applied to the general election mail-in ballots, where
Defendant Galvin applied loose interpretation and adherences to his own
proclaimed guidelines and ignored the state legal statue which includes the
requirement to verify voter signatures.

b. Vote-by-mail applications broadly sent: 4.5 million vote-by-mail applications
were sent to voters in the Commonwealth, and Plaintiffs allege that a high
percentage of these, which are believed to number in the hundreds of thousands,
were returned as undeliverable, while thousands more were reportedly sent to
ineligible voters, deceased residents and former residents; this threatens election
integrity and opens the door for voter fraud, and is in clear violation of federal
law. Defendants are responsible for removing people from the voter rolls that are

ineligible to vote; The National Voter Registration Act passed by President Bill

13
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 14 of 21

Clinton in 1993 and amended in Congress in 1993 and 1994, requires that
Defendant Galvin conduct a general program and make a reasonable effort to
purge the Massachusetts voter rolls. The high number of returned applications,
and applications sent to ineligible and deceased residents, indicates that they
clearly failed to do so in violation of federal law.

c. Vote-by-mail ballots sent to voters who did not request them: Plaintiffs allege
that many residents received ballots by mail who did not request them; this is in
violation of the current law and has left the election vulnerable to voter fraud,
where ineligible voters could have used improperly sent vote-by-mail applications
to vote illegally, noting that Massachusetts law does not require voter ID.

d. Voters who went to vote in person on November 3"! told they already voted:
Plaintiffs allege that residents were told when then went to vote in person on
election day that they had already voted by mail. Mail-in voting has left the
election vulnerable to voter fraud.

e. Unsecure ballot drop boxes: Defendants placed hundreds of ballot drop boxes
throughout the Commonwealth, and Plaintiffs allege that such drop boxes are
unsecure, reckless and facilitate potential voter fraud and disenfranchisement; a
ballot drop box in Boston was deliberately set on fire on October 25", destroying
many ballots and disenfranchising those voters, and they are susceptible to foul
play; Plaintiffs argue that they threaten the integrity of the election process.

19. These and other irregularities provide this Court grounds to set aside the results of the

2020 General Election for all candidates on the ballot and provide the other declaratory

14
20.

21,

22.

23.

24.

Case 1:20-cv-12171-ADB Document 1 Filed 12/07/20 Page 15 of 21

and injunctive relief requested herein. Please see relevant voter affidavits attached,
Exhibits E, F, and G.

JURISDICTION AND VENUE
This Court has subject matter under 28 U.S.C. § 1331 which provides, “The district
courts shall have original jurisdiction of all civil actions arising under the Constitution,
laws, or treaties of the United States.”
This Court also has subject matter jurisdiction under 28 U.S.C. § 1343 because this action
involves a federal election for Congress and for President of the United States. “A
significant departure from the legislative scheme for appointing Presidential electors
presents a federal constitutional question.” Bush v. Gore, 531 U.S. 98, 113 (2000)
(Rehnquist, C.J., concurring); Smiley v. Holm, 285 U.S. 355, 365(1932).
The jurisdiction of the Court to grant declaratory relief is conferred by 28 U.S.C. 2201
and 2202 and by Rule 57 and 65, Fed. R. Civ. P. 7.
This Court has jurisdiction over the related Massachusetts Constitutional claims and State
law claims under 28 U.S.C. 1367.
Because the United States Constitution reserves for state legislatures the power to set the
time, place, and manner of holding elections for Congress and the President, state
executive officers, including but not limited to Defendant Secretary Galvin, have no
authority to exercise that power unilaterally or ignore existing legislation or the

Massachusetts Constitution or US Constitution itself.

15
25.

26.

27,

28.

Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 16 of 21

THE PARTIES
Each of the following Plaintiffs are registered Massachusetts voters, qualified electors,
adult individuals and Republican nominees for Congress: John Paul Moran, candidate
for Congress in the MA 6" Congressional District and resident of Middlesex County;
Helen Brady, candidate for Congress in the MA 9" Congressional District and resident of
Plymouth County; Caroline Colarusso, candidate for Congress in the MA 5h
Congressional District and resident of Middlesex County. Moran, Brady, and Colarusso
bring this suit with standing in their capacity as candidates for federal office, and as
private citizens.
Each of the following Plaintiffs are registered Massachusetts voters, qualified electors,
adult individuals and Republican nominees for Massachusetts State Representative:
Ingrid Centurion, candidate for State Representative in the 13 Middlesex District and
resident of Middlesex County; Craig Valdez, candidate for State Representative in the 4"
Plymouth District and resident of Plymouth County. Centurion and Valdez bring this suit
with standing in their capacity as candidates for Massachusetts state office, and as private
citizens.
Defendant the Commonwealth of Massachusetts has its capitol located in Boston
Massachusetts.
Defendant William F. Galvin (“Secretary Galvin”) is named as a defendant in his official
capacity as Massachusetts’ Secretary of the Commonwealth with a principle office at
Secretary of the Commonwealth, McCormack Building, One Ashburton Place, Room
1611, Boston, MA 02108. Secretary Galvin is the “chief elections officer” responsible for

overseeing the conduct of Massachusetts elections, and is charged with the general

16
29.

30.

31.

32.

33.

Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 17 of 21

supervision of Massachusetts’ elections and election laws. Local election officials must
follow Secretary Galvin’s instructions regarding the conduct of elections according to
Massachusetts state law.

Defendant Charles D. Baker (“Governor Baker”) is named herein in his official capacity
as Governor of the Commonwealth of Massachusetts with principle office at Office of the
Governor, Massachusetts State House, 24 Beacon St., Room 280, Boston, MA 02133.
Governor Baker is responsible for signing bills into law, enumerating and ascertaining
the number of votes given for the election of presidential electors, causing certificates of
election to be delivered to presidential electors, issuing writs of election, and general

superintendence over the executive branch of state government.

STATEMENT OF FACTS
Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988, and under MCL 168.861,
to remedy deprivations of rights, privileges, or immunities secured by the Constitution
and laws of the United States and to contest the election results, and the corollary under
the Massachusetts Constitution.
The Massachusetts Constitution sets forth the mandatory procedural requirements to
amend the Constitution which must be strictly followed according to Article XLVIII of
the Massachusetts Constitution.
The United States Constitution sets forth the authority to regulate federal elections. With
respect to congressional elections, the Constitution provides.
The Times, Places and Manner of holding Elections for Senators and Representatives,

shall be prescribed in each State by the Legislature thereof; but the Congress may at any

17
34.

35.

36.

Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 18 of 21

time by Law make or alter such Regulations, except as to the Places of choosing
Senators. U.S. CONST. art. I, § 4 (“Elections Clause”).

With respect to the appointment of presidential electors, the Constitution provides: Each
State shall appoint, in such Manner as the Legislature thereof may direct, a Number of
Electors, equal to the whole Number of Senators and Representatives to which the State
may be entitled in the Congress: but no Senator or Representative, or Person holding an
Office of Trust or Profit under the United States, shall be appointed an Elector. U.S.
CONST. art. II, § 1 (“Electors Clause”)

And Plaintiffs bring this action, to vindicate their constitutional right to a free and fair
election ensuring the accuracy and integrity of the process pursuant to the US
Constitution and the Massachusetts Constitution.

Based upon all of the allegations of unconstitutional, illegal and invalid voting, fraud,
statutory violations, and other misconduct, as stated herein and in the attached affidavits,
it is necessary to order appropriate relief, strike Bill H.4820 as unlawful and
unconstitutional, decertify the previously certified election results for all federal,
statewide, regional and local offices, and enjoin Defendants from transmitting the
currently certified election results to the Electoral College, pending a full investigation
and court hearing, and to order an independent audit and manual recount of the votes for
the November 3, 2020 election, including the removal of all invalid/illegal votes; or
alternatively voiding the election and ordering a new election to be conducted legally
within the laws of the Massachusetts Constitution and federal law, as a remedy to ensure

the accuracy and integrity of the election.

18
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 19 of 21

PRAYER FOR RELIEF

37. Accordingly, Plaintiffs seek an emergency order by the Court instructing Defendants to
decertify the results of the General Election for the Office of President and all federal,
statewide, regional and local offices;

38. Plaintiffs seek a declaratory judgment by the Court declaring that current certified
election results violates the Due Process Clause, U.S. CONST. Amend. XIV;

39, Plaintiffs seek an emergency injunction prohibiting Defendants from selecting electors
and transmitting the currently certified election results to the Electoral College;

AO. Plaintiffs seek an emergency order by the Court striking Massachusetts Bill H.4820 as
unlawful and unconstitutional;

41. Plaintiffs seek an emergency order by the Court to maintain the status quo of all voting
machines in the Commonwealth, bar the wiping, resetting or removal of data of any such
voting machines, and order the impounding of all voting machines and software in
Massachusetts for expert inspection in the until further order of the Court;

42. Plaintiffs seek an emergency order by the Court demanding a full audit and manual
recount of all ballots submitted by Massachusetts voters in the November 3, 2020 federal,
state, regional and local elections, including verification of all valid/legal ballots and a
full audit of all legal absentee ballot inner envelopes and applications to confirm that
signatures match and are validated as required by law, and the removal from the vote
counts of all invalid/illegal ballots, including those unconstitutional ballots submitted by
early voting and “no-excuse” vote-by-mail ballots per Bill H.4820, ballots submitted by
non-US citizens, and any other ballots submitted in violation of Massachusetts or US

election laws, which combined are expected to exceed 2 million votes out of 3.6 million

19
43.

Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 20 of 21

votes cast, and therefore have the possibility of changing the election results of the the
federal, statewide, regional and local candidates’ races;

Or, alternatively and in place of Paragraph 42 above, Plaintiffs seek an emergency order
by the Court voiding the election and ordering a new election on a single election day
conducted legally within Massachusetts state law as required by the Massachusetts
Constitution, as a remedy to ensure the accuracy and integrity of the election. Plaintiffs
in this case ask the Court to prohibit the use of electronic voting machines and require a
manual count of all ballots, prohibit unconstitutional early voting and “no-excuse” vote
by mail, provide for the protection and public health safety of voters by requiring masks
and a sufficient number of polling places for voters in order to maintain recommended
safe social distancing in response to the COVID-19 pandemic, require that all voters
casting votes are legal US citizens in accordance with US law and are properly registered
to vote in Massachusetts, and allowing for existing legal absentee voting which conforms
to Article CV of the Massachusetts Constitution; and that in this case, no electors are to
be sent to the Electoral College from Massachusetts as the deadline for states to select
their electors is December 14, 2020, and this deadline cannot realistically be met with

such a new election;

. Plaintiffs further request the Court grant such other relief as is just and proper, including

but not limited to, the costs of this action and their reasonable attorney fees and expenses

pursuant to 42 U.S.C. 1988.

20
Case 1:20-cv-12171-ADB Document1 Filed 12/07/20 Page 21 of 21

Respectfully Submitted, this 7" Day of December, 2020

For Plaintiffs by John Paul Moran

 

 

 

617-804-7306

VERFICATION

I hereby verify that I have read the contents of the foregoing Complaint and Emergency Motion for
Preliminary Injunction, and that the facts are true and accurate, to the best of my knowledge and
belief.

Dated: this 7" Day of December, 2020

 

 

Caratine Colarusso, Plaintiff pro se

MAL) CMW

Hélen Brady, Plaintiff pro se

a ~—
Ee Ae uh pro se

Chores VGCHe
Craig Valdéz, Plaintiff pro se7

21
